March 4, 2014




                                JUDGMENT

                The Fourteenth Court of Appeals
                       NATHANIEL JONES, Appellant

NO. 14-13-00701-CV                         V.

          HOUSTON POLICE DEPARTMENT, ET. AL., Appellees
                ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on July 10, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

     We further order this decision certified below for observance.